Citation Nr: 1229575	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable disability rating for allergic rhinitis (also claimed as asthma).

2. Entitlement to an initial compensable disability rating for stress-related central retinitis serosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA). In a July 2006 rating decision, the RO granted service connection for allergic rhinitis (also claimed as asthma) and assigned a 0 percent, noncompensable disability rating. In a December 2007 rating decision, the RO granted service connection for stress-related central retinitis serosa and assigned a 0 percent, noncompensable disability rating.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. From separation from service, allergic rhinitis and bronchial asthma have been treated with daily inhalational or oral bronchodilator therapy. They have not been shown to be manifested by pulmonary function tests approaching measurements of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent; and have not required monthly visits to a physician for required care of exacerbations; nor do they require intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.   

2. From separation from service, stress-related central retinitis serosa has not been manifested by a centrally located scotoma nor by scotoma affecting at least one quarter of the visual field, and has not produced any incapacitating episode.



CONCLUSIONS OF LAW

1. From separation from service, allergic rhinitis and bronchial asthma have approximated the criteria for a 30 percent disability rating, but no higher. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6602 (2011).

2. From separation from service, stress-related central retinitis serosa has not met or approximated the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6081 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters mailed in March 2006, August 2007, and October 2008. In those letters, VA advised the Veteran what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The issues on appeal were last adjudicated in June 2009. The Board finds that the VCAA letters provided the Veteran notice regarding what was needed to substantiate his claims.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Allergic Rhinitis and Asthma

The Veteran contends that a higher, compensable, disability rating is warranted for his allergic rhinitis and asthma. Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Veteran appealed the initial rating that the RO assigned for his allergic rhinitis and asthma. The Board will consider whether staged ratings are warranted.

Under the rating schedule, allergic rhinitis is rated as 30 percent disabling if there are polyps. A 10 percent rating is assigned without polyps, but with greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6522. Bronchial asthma is rated based on pulmonary function test (PFT) results or based on the treatment required, as follows:

FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications  ............................................ 100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids  .......................................... 60 percent

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication
   ......................................................... 30 percent

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy  ................................ 10 percent

38 C.F.R. § 4.97, Diagnostic Code 6602.

During service, the Veteran received outpatient and inpatient treatment for respiratory problems diagnosed as allergic rhinitis and allergic bronchial asthma. He had a VA examination in November 2005, before his February 2006 separation from service. At that examination, it was noted that he had been hospitalized for allergies and asthma on five separate occasions between 1992 and 1995. His current medications were Albuterol inhaler once or twice daily, and Advair discus usually before exercise and usually seasonally between February and June only.

The Veteran lives in Germany. His examinations for VA claims purposes have been performed by private physicians. In a November 2006 examination, it was noted that the Veteran was treated with Albuterol and Advair, and used an inhaler. With medication, it was reported that the Veteran tolerated allergy symptoms reasonably well. With use of Albuterol in advance, he could participate in sports. It was noted that the allergies caused frequent infections that caused the Veteran to be admitted for hospital treatment on average once a year. On PFTs, FEV-1 was 82 percent predicted.

In a February 2007 examination, the Veteran reported having continually labored breathing. He stated that he had to constantly take medication including antihistamines, cortisone inhalations, and Albuterol. On examination of the nose, the nasal concha were swollen and displaced slightly to the left. There were no signs of polyps or infection. The nasopharynx was unobstructed. Rhinomanometry showed obviously reduced nasal flow. Acoustic rhinometry showed significantly reduced breathing capacity through the nose.

In October 2008, A.M.S.M., M.D., who practices in the areas of lung and bronchial diseases and allergies, reported that he had been treating the Veteran since 2007. Dr. M. stated that the Veteran had a hyper reactive bronchial system changing to allergic bronchial asthma, rhinitis, allergic conjunctivitis, multiple allergies, and sensitivity to multiple types of plants. Dr. M. stated that the Veteran was treated with Atmadisc and Nasonex.

The Veteran does not have polyps or obstruction such as would warrant a compensable rating under Diagnostic Code 6522. The results of PFTs do not meet the criteria for a compensable rating for asthma under Diagnostic Code 6602. The medical records do indicate, however, that his asthma is treated with inhalational and oral bronchodilator therapy. In 2005, it was noted that he used such medication at least daily. Subsequent records do not reflect any increase or decrease in how frequently he uses the medication. The evidence reasonably indicates that he uses bronchodilator medication daily. The treatment of the Veteran's asthma thus meets the criteria for a 30 percent rating under Diagnostic Code 6602.

The Veteran has had hospital treatment approximately yearly for asthma exacerbations, but has not required at least monthly visits to a physician. He has not required courses of systemic corticosteroids. His asthma therefore does not meet the criteria for a rating higher than 30 percent.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's allergic rhinitis and asthma. The symptoms of and impairment due to that disability are adequately addressed by the schedular rating that the Board has granted in this decision. The rating schedule addresses the occupational impairment produced by that disability, and provides for higher ratings for disabilities more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer that claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Retinitis

The Veteran received treatment during service for central retinitis serosa. The RO granted service connection for that disorder and assigned a 0 percent, noncompensable, disability rating. The Veteran contends that a higher, compensable, disability rating is warranted. As he appealed the initial rating that the RO assigned, the Board will consider whether staged ratings are warranted.

The RO evaluated the retinitis under 38 C.F.R. § 4.79, Diagnostic Codes 6006 and 6081. Under Diagnostic Code 6006, retinopathy is among the disorders rated under a General Rating Formula based on visual impairment due to the condition or on the total duration, over the past twelve months, of incapacitating episodes. An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. Under Diagnostic Code 6081, unilateral scotoma is rated at a minimum of 10 percent if it affects at least one quarter of the visual field, or if there is a centrally located scotoma of any size. Alternatively, scotoma is rated based on resulting visual impairment, if that would result in a higher rating.

On VA examination in November 2005, the Veteran reported that in 1997 he developed a visual deficit in his right eye, and underwent treatment. He stated that the visual deficit resolved after about a year, and had not recurred since. On the November 2005 examination, the Veteran's right eye was unremarkable.

In a November 2006 ophthalmology examination, the examiner found no irritation of the eye. The papillae, macula, and middle periphery were normal. The corneas were attached and intact. The visual fields had isolated relative scotoma. The examiner stated that the Veteran probably suffered from stress-induced central retinitis, as the examination showed no changes in the corneas.

The 2005 and 2006 examinations did not show that either or the Veteran's eyes has scotoma affecting at least one quarter of the visual field. Those examinations do not show that, from separation from service forward, he has had any centrally-located scotoma. In 2005, the Veteran reported that he did not have any current visual defect. The Veteran does not assert, and there is no other evidence, that since separation from service any eye problem has resulted in an incapacitating episode requiring prescribed bed rest and health care treatment. From separation from service forward, then, the Veteran's stress-related central retinitis serosa has not met the criteria for a compensable rating. The Board therefore denies the appeal for a compensable rating.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's stress-related central retinitis serosa. The symptoms of and impairment due to that disability are adequately addressed by the noncompensable schedular rating that the RO assigned. The rating schedule addresses the occupational impairment produced by that disability, and provides for higher ratings for disabilities more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer that claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).

(Continued on next page.)






ORDER

Entitlement to an initial 30 percent rating for allergic rhinitis and bronchial asthma is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a compensable rating for central retinitis serosa is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


